Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Matthew Dwayne Smith appeals the district court’s order granting in part and denying in part his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smith, No. 3:05-cr-00007-JPBJES-1 (ND.W.Va. Apr. 1, 2009). We deny as moot Smith’s motion to place his case in abeyance pending rulings by the Supreme Court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.